 1
                                 NOTE: CHANGES MADE BY THE COURT
 2                               The Court hereby issues the parties’ Stipulated Permanent
                                 Injunction, as set forth below. The parties are advised that
 3                               entry of Judgment as to fewer than all Defendants requires a
                                 motion to enter judgment pursuant to Federal Rule of Civil
 4                               Procedure 54(b). In addition, the Court will not maintain
                                 jurisdiction over enforcement of a settlement agreement
 5                               where the agreement has not been provided to the Court.
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11 VOLKSWAGEN GROUP OF                   )            Case No. 8:19-cv-01511-JLS-KES
   AMERICA, INC., a New Jersey           )
12 corporation                           )
                                         )            ORDER RE STIPULATED
13                Plaintiff,             )            PERMANENT INJUNCTION RE
                                         )            PARTS SCORE DEFENDANTS
14        v.                             )
                                         )
15                                       )
     EMD AUTO, a California corporation, )
16   EMMANUELE DESIGN, LLC, a            )
     California corporation, THOMAS      )
17   EMANUELE, an individual, PARTS      )
     SCORE, a Arizona corporation, JASON )
18   AMIOT, an individual,               )
                                         )
19             Defendants.               )
                                         )
20
21             The Court has reviewed the parties’ Stipulation Permanent Injunction
22   regarding the Parts Score Defendants, the Court HEREBY ORDERS:
23                              PERMANENT INJUNCTION
24             1.   The Parts Score Defendants and their owners, shareholders, officers,
25   directors, employees, agents, successors, and all persons acting in concert or in
26   participation with any of them are hereby permanently enjoined from:
27                        (a)   imitating, copying, or making any unauthorized
28             use of any of the Audi and VW Marks, counterfeits thereof, or any
 1   confusingly similar variations thereof on any products, including
 2   automotive grilles and automotive badging, other goods, signage,
 3   advertisements, business premises, uniforms, services, videos,
 4   promotional literature, promotional telecasts, broadcasts,
 5   packaging, or within any Internet domain names, or on any
 6   websites;
 7               (b)   importing, manufacturing, producing, distributing,
 8   circulating, selling, offering for sale, advertising, promoting or
 9   displaying any product or good, including but not limited to,
10   importing, manufacturing, advertising or selling non-genuine parts
11   and accessories for Audi and VW vehicles, such as, for example,
12   grilles or other aftermarket goods incorporating the Audi and VW
13   Marks;
14               (c)   using any simulation, reproduction, counterfeit,
15   copy or confusingly similar variation of the Audi and VW Marks
16   or trade dress in connection with the promotion, advertisement,
17   display, sale, offering for sale, manufacture, production,
18   circulation or distribution of any service or product including but
19   not limited to advertising non-genuine goods or services using the
20   Audi and VW Marks in a confusing manner;
21               (d)   using any false designation of origin or false
22   description, including without limitation, any letters or symbols
23   constituting the Audi and VW Marks or trade dress, or performing
24   any act, which can, or is likely to lead members of the trade or
25   public to believe that the Parts Score Defendants and/or any
26   service or product manufactured, distributed or sold by the Parts
27   Score Defendants is in any manner associated or connected with
28   Audi and VW, or is sold, manufactured, licensed, sponsored,
                                     2.
 1             approved or authorized by Audi and/or VW by using advertising
 2             language that is likely to confuse consumers regarding the source
 3             of those aftermarket goods; and
 4                        (e)   instructing, assisting, aiding or abetting any other
 5             person or business entity in engaging in or performing any of the
 6             activities referred to in subparagraphs (a) through (d) above.
 7             2.   The Parts Score Defendants are further ordered to deliver to Audi
 8   and VW and their counsel for destruction all products, labels, tags, signs, prints,
 9   packages, videos, and advertisements, if any, in their possession or under their
10   control, bearing or using any or all of the Audi and VW Marks or any confusingly
11   similar variation thereof, and all plates, molds, matrices and other means of making
12   the same, pursuant to 15 U.S.C. § 1118.
13             3.   The Parts Score Defendants are further ordered to permit Audi and
14   VW, counsel for Audi and VW, and/or auditors for Audi and VW to inspect
15   Defendants’ premises for a period of twelve months after entry of this judgment to
16   assess Defendants’ compliance with this Permanent Injunction.
17         DISMISSAL OF CLAIMS AND RETENTION OF JURISDICTION
18             IT IS FURTHER ORDERED THAT based upon the parties’ Stipulation
19   and Settlement Agreement, all claims asserted by Plaintiff against the Parts Score
20   Defendants, but not against any other defendant in this action, are hereby
21   DISMISSED with prejudice.
22             IT IS SO ORDERED.
23             DATED: October 30, 2019
24
25                                              Hon. Josephine L. Staton
                                                UNITED STATES DISTRICT JUDGE
26
27
28
                                              3.
